Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on March 17, 2022, have been carefully considered.  No claims have been canceled or added; claims 1-20 remain pending in this application.

Election/Restrictions
Claims 1-11 and 20 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected catalyst (claim 1-11) and to a nonelected method (claim 20), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 29, 2021.
Claims 12-19 are presently under consideration by the Examiner.

Withdrawn Rejections
	The following rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claim 15;
	b. The 35 U.S.C. 103 rejection of claims 12 and 16-19 as being unpatentable over Murain et al. (JP 2005-262173) in view of Takahashi et al. (U. S. Patent No. 4,992,403, Applicants’ submitted art); and 
	c. The 35 U.S.C. 103 rejection of claims 13, 18, and 19 as being unpatentable over Prada et al. (U. S. Patent No. 5,229,347) in view of Takahashi et al. (U. S. Patent No. 4,992,403, Applicants’ submitted art).
	

Allowable Subject Matter
Claims 12-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As convincingly argued by Applicants, the aforementioned references of record do not teach or suggest the claimed method of producing a catalyst, wherein the method forms a catalyst comprising a titania/alumina support, catalytic metals, and a sulfur-containing additive, said catalyst  exhibiting unexpectedly improved activity, when compared to catalysts comprising either (1) no sulfur-containing additive, (2) no titania, or (3), no titania and no sulfur-containing additive.



Ex Parte Quayle
This application is in condition for allowance except for the following formal matters: 
The presence of non-elected claims 1-11 and 20, as a result of Applicants’ traversal of the restriction (election) requirement, in the reply filed on June 29, 2021.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        May 20, 2022